DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
Double Patenting
The double patenting rejection regarding to instant application and its parent application 16/183,419 is maintained as last office action since the currently amended parts of the claims are the same for the instant application as its parent co-pending application, it will not be repeated here.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (method) and 12 (medium), 19(system) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, 12 and 19 recite “in response to detecting the continuous scrolling operation, … receiving another information item that matches the particular account label;”, the description is not clear on if receiving another information item is related to the continuous scrolling operation, and how the receiving another information item related to displaying the received another information item on the screen, etc.? in specification [0072]-[0075]

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (method) and 12 (medium), 19(system) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 1 and 12, 19 recite  “in response to detecting the continuous scrolling operation, … receiving another information item that matches the particular account label;”, the limitation is indefinite for failing to particularly point out and distinctly claim the subject matter on if receiving another information item is related to the continuous scrolling operation, and how the receiving another information item related to displaying the received another information item on the screen, etc. Thus, the scope of the limitation cannot be determined by Examiner. For the purpose of examination, the examiner will interpret this limitation with BRI.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8-13, 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rouse et al. (hereinafter Rouse) US 2013/0325870 in view of McConnell et al. (hereinafter McConnell) US 2013/0218871 and Choi et al. (hereinafter Choi) US 2013/0222435
In regard to claim 1, Rouser disclose A computer-implemented method, comprising: ([0869] method) 
receiving an information item associated with a dynamic list, the dynamic list corresponding to a first account, wherein the first account is associated with at least one account label, and wherein the received information item is associated with an information item label ([0715]- [0720], [0876]-[0892] receive the shared item relevance to content associated with list of content items to a recipient, the recipient is corresponding to a user account and the shared item is corresponding the specific tag with the recipient) and
determining whether the information item label of the received information item matches a particular account label of the at least one account label;  ([0172]-[0173][0189]-[0192] [0280] match the content with the user’s interest based on the tab of the user account) 
in response to determining that the information item label of the received information item matches a particular account label of the at least one account label, performing predetermined display processing on the received information item for presentation within the dynamic list on a client device. ([0172]-[0173][0189]-[0192]  [0280] [0365]-[0366] [0871] [0876]-[00892] based on the matching, display the shared content item within the list of the display device of the user)
But Rouser fail to explicitly disclose “and the received information item is obtained from a post generated by a second account, the second account being followed by the first account based on a stored mapping relationship between the first account and the second account;”
McConnell disclose and the received information item is obtained from a post generated by a second account, the second account being followed by the first account based on a stored mapping relationship between the first account and the second account; (Fig. 2, [0030] content is from a post by a second user and the second user is followed by a first user, the users have common interests in topics based on matching) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate McConnell’s content-based recommendations into Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because McConnell’s method of providing content-based recommendations would help to provide relevant contents into Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing content-based recommendations would facilitate content displaying and therefore improve the overall user experience. 
But Rouser and McConnell fail to explicitly disclose “detecting a continuous scrolling operation performed on the dynamic list that includes the received information item; in response to detecting the continuous scrolling operation,  displaying the received information item in a predetermined display area of the dynamic list, the predetermined display area corresponding to an upper portion of the dynamic list,  wherein the upper portion of the dynamic list includes space for a predetermined number of information items to be presented; receiving another information item that matches the particular account label; responsive to receiving the another information item, determining whether the upper portion of the dynamic list is filled with a number of information items matching the particular account label equaling the predetermined number of information items; and in response to determining that the upper portion of the dynamic list is filled, controlling information items at the upper portion of the dynamic list to scroll out an information item displayed in the upper portion of the dynamic list and to scroll in the another information item to the upper portion of the dynamic list.”
	Choi disclose detecting a continuous scrolling operation performed on the dynamic list that includes the received information item; (Fig. 4D-4F, [0071]-[0074] scroll the list of items, including item A, for example,)  in response to detecting the continuous scrolling operation, displaying the received information item in a predetermined display area of the dynamic list, the predetermined display area corresponding to an upper portion of the dynamic list wherein the upper portion of the dynamic list includes space for a predetermined number of information items to be presented;  (Fig. 4D-4F, [0071]-[0080] region above the shift region can be located at the top portion and display item A in the region above the shift region in response to the scroll input) receiving another information item that matches the particular account label; (Fig. 4E-4J, [0078]- [0087] scrolling another item, for example, item N, for example) responsive to receiving the another information item, determining whether the upper portion of the dynamic list is filled with a number of information items matching the particular account label equaling the predetermined number of information items; (Fig. 4E-4J [0078]-[0087] determine the state the size of the selection list is maximized matching the selection data)  and in response to determining that the upper portion of the dynamic list is filled, controlling information items at the upper portion of the dynamic list to scroll out an information item displayed in the upper portion of the dynamic list and to scroll in the another information item to the upper portion of the dynamic list. (Fig. 4E-4J, [0078]-[0087] scroll item N in the selection list and scroll item A out from the selection list in response to the scrolling input and the size of the selection list is maximized) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Choi’s method of displaying the content items into McConnell and Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Choi’s displaying items in a designated area in response to scrolling input would help to provide more display control into McConnell and Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying items in a designated area based on scrolling input would facilitate content displaying and therefore improve the overall user experience. 
In regard to claim 2, Rouser and McConnell, Choi disclose   The computer-implemented method of claim 1, the rejection is incorporated herein.
Rouser also disclose wherein performing predetermined display processing on the received information item for presentation within the dynamic list comprises: displaying the matching information item label of the received information item in the dynamic list. ([0803]-[0804], [0810]-[0818] display item-level tag of the items)
In regard to claim 4, Rouser, McConnell, Choi disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
But Rouser and McConnell fail to explicitly disclose “wherein the continuous scrolling operation is one of a continuous scrolling of the dynamic list or a continuous dragging of the dynamic list on a screen of the client device.”
Choi disclose wherein the continuous scrolling operation is one of a continuous scrolling of the dynamic list or a continuous dragging of the dynamic list on a screen of the client device. (Fig. 4B-4J, [0071]-[087] scroll and drag command is input on the list)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Choi’s method of displaying the content items into McConnell and Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Choi’s displaying items in a designated area in response to scrolling input would help to provide more display control into McConnell and Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying items in a designated area based on scrolling input would facilitate content displaying and therefore improve the overall user experience. 
In regard to claim 8, Rouser, McConnell, Choi disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
But Rouser, McConnell fail to explicitly disclose “further comprising: in response to determining that the upper portion of the dynamic list is not filled, displaying the another information item in the upper portion of the dynamic list;”
Choi disclose further comprising: in response to determining that the upper portion of the dynamic list is not filled, displaying the another information item in the upper portion of the dynamic list ([0082]-[0087] when the maximum size is not reached, the selection items are displayed in the region above the shift region) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Choi’s method of displaying the content items into McConnell and Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Choi’s displaying items in a designated area in response to scrolling input would help to provide more display control into McConnell and Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying items in a designated area based on scrolling input would facilitate content displaying and therefore improve the overall user experience. 
In regard to claim 9, Rouser and McConnell, Choi disclose    The computer-implemented method of claim 1, the rejection is incorporated herein.
Rouser also disclose wherein account labels are added automatically by a server to the account or manually by a user at the client device. ([0181] [0188]-[0193] [0803]  tags are created by the user or host)
In regard to claim 10,  Rouser and McConnell, Choi disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
Rouser also disclose wherein the information item label of the received information item is added by a server to the received information item based on content or an attribute of the information item. ([0780]-[0781] tag of the shared item is presented to the item based on the categories, topic, etc.)
In regard to claim 11,   Rouser and McConnell, Choi disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
Rouser also disclose wherein performing predetermined display processing on the received information item for presentation within the dynamic list on the client device comprises displaying, as an annotation to the received information item in the dynamic list, that the information item that has the same information item label as the first account. ([0780]-[0781] [0796]-[0806] annotated view with tag information, tag which can be created by the host based on the topic or category or tag of the user account)
In regard to claims 12-13, 18, claims 12-13, 18 are medium claims corresponding to the method claims 1-2, 8 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-2, 8.
In regard to claim 19, claims 19 is a claim corresponding to the method claims 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
Claims 5-6, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rouse et al. (hereinafter Rouse) US 2013/0325870, McConnell et al. (hereinafter McConnell) US 2013/0218871 and Choi et al. (hereinafter Choi) US 2013/0222435
as applied to claim 1, further in view of Williams et al. (hereinafter Williams) US 20100251165
In regard to claim 5, Rouser, Choi and McConnell disclose The computer-implemented method of claim 1, the rejection is incorporated herein.
But Rouser, Choi and McConnell fail to explicitly disclose “further comprising: in response to detecting the continuous scrolling operation, modifying a relative display brightness of the dynamic list so that the relative display brightness of the received information item and any other information items matching the particular account label of the at least one account label are presented at a relatively higher brightness than other information items that do not match the particular one of the at least one account label.” 
Williams disclose further comprising: in response to detecting the continuous scrolling operation, modifying a relative display brightness of the dynamic list so that the relative brightness of the received information item and any other information items matching the particular account label of the at least one account label are presented at a relatively higher brightness than other information items that do not match the particular one of the at least one account label.  ([0043] [0066]-[0069], [0072]-[0076] change the color, glow, etc. base on scrolling input, distinguish the items displayed based on the identified attributes which is an implementation choice, not an invention) 
In regard to claim 6, Rouser, McConnell and Choi disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
But Rouser, McConnell and Williams fail to explicitly disclose “wherein the upper portion of the dynamic list presents information items matching the particular account label of the at least one account label, wherein the dynamic list comprises an upper portion and a lower portion.”
Choi disclose wherein the upper portion of the dynamic list presents information items matching the particular account label of the at least one account label, wherein the dynamic list comprises an upper portion and a lower portion. (Fig. 4E-4J, [0071-[0087] displayed selected items matching selection data in upper portion and the rest items in lower portion)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Choi’s method of displaying the content items into Williams,McConnell and Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Choi’s displaying items in a designated area in response to scrolling input would help to provide more display control into Williams, McConnell and Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying items in a designated area based on scrolling input would facilitate content displaying and therefore improve the overall user experience. 
In regard to claims 16-17, claims 16-17 are medium claims corresponding to the method claims 5-6 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 5-6.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 8-13, 15-19 filed on 1/21/2021 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20100039399 A1	February 18, 2010 				KIM
MOBILE TERMINAL AND METHOD OF CONTROLLING OPERATION OF THE MOBILE TERMINAL
US 20110083105 A1 	April 7, 2011 					SHIN
LIST-EDITING METHOD AND MOBILE DEVICE ADAPTED THERETO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/           Primary Examiner, Art Unit 2143